UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1742



JEROME D. MOORE,

                                              Plaintiff - Appellant,

          versus


SOUTHTRUST CORPORATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-391-2)


Submitted:   January 31, 2006             Decided:   March 28, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome D. Moore, Appellant Pro Se. William McCardell Furr, John T.
McDonald, WILLCOX & SAVAGE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerome   D.   Moore    appeals   the   district   court’s   order

granting summary judgment for SouthTrust Corporation and dismissing

his claims of breach of contract and violations of the Electronic

Funds Transfer Act, 15 U.S.C. § 1693 (2000).         We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.        See Moore v. SouthTrust Corp.,

No. CA-04-391-2-JBF (E.D. Va. June 10, 2005).             We dispense with

oral   argument   because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -